  Case 3:20-cv-00028-GEC Document 1 Filed 06/11/20 Page 1 of 10 Pageid#: 1

                                                                                            06/11/2020

                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                                 Charlottesville Division

SELECTIVE INSURANCE COMPANY OF AMERICA,
a New Jersey corporation,

                                             Plaintiff,

   v.                                                                           3:20CV00028
                                                             Civil Action No.: ________

DYGERT WRIGHT HOBBS & HERNANDEZ, PLC,
f/k/a DYGERT, WRIGHT, HOBBS & HEILBERG, PLC
a Virginia professional limited liability company,

         SERVE:        Joseph W. Wright, III
                       Registered Agent
                       415 Fourth St.
                       Charlottesville, VA 22902
                       (City of Charlottesville)

   and

JOSEPH W. WRIGHT, III,

         SERVE:        1790 Shelbourn Ln.
                       Keswick, VA 22947
                       (County of Albemarle)

                                             Defendants.

               COMPLAINT FOR INDEMNITY AND QUIA TIMET RELIEF

         The plaintiff, Selective Insurance Company of America, by counsel, in accordance with

Rule 3 of the Federal Rules of Civil Procedure, states the following as its Complaint for

Indemnity and Quia Timet Relief (the “Complaint”) against defendants Dygert Wright Hobbs &

Hernandez, PLC f/k/a Dygert Wright Hobbs & Heilberg, PLC, and Joseph W. Wright, III.

                                          THE PARTIES

         1.     Selective Insurance Company of America (“Selective”) is a corporation duly

organized and existing under the laws of the State of New Jersey, where it also maintains its
  Case 3:20-cv-00028-GEC Document 1 Filed 06/11/20 Page 2 of 10 Pageid#: 2




principal place of business. Selective is duly authorized to engage in the surety business in the

Commonwealth of Virginia and serves as an attorney settlement agent bond surety for Dygert

Wright Hobbs & Hernandez, PLC.

        2.     Defendant Dygert Wright Hobbs & Hernandez, PLC (“Dygert”), formerly known

as Dygert Wright Hobbs & Heilberg, PLC is and was, at all times pertinent to this proceeding, a

professional limited liability company organized and existing under the laws of the

Commonwealth of Virginia. Dygert maintains its principal place of business in the City of

Charlottesville, Virginia. Upon information and belief, all members of Dygert are citizens of the

Commonwealth of Virginia.

        3.     The individual defendant, Joseph W. Wright, III (“Wright”), is and was at all

times pertinent to this proceeding an individual citizen of the Commonwealth of Virginia who

resides at 1790 Shelbourn Lane, Keswick, Virginia 22947 (County of Albemarle).

                                    JURISDICTION AND VENUE

        4.     This Court has diversity jurisdiction under the provisions of 28 U.S.C. § 1332 in

that Selective is a citizen of the State of New Jersey and the defendants are citizens of the

Commonwealth of Virginia. The amount in controversy exceeds $75,000, exclusive of costs and

interest.

        5.     Venue in this Court is proper as it is specifically conferred by the provisions of 28

U.S.C. § 1391 because Dygert is doing business in, Wright resides in, and a substantial part of

the events, acts and/or omissions giving rise to the claims raised by this Complaint occurred and

continue to occur within this district and division.

                                      STATEMENT OF FACTS

        6.     In this Complaint, Selective seeks to enforce its unconditional rights as surety under




                                              2
  Case 3:20-cv-00028-GEC Document 1 Filed 06/11/20 Page 3 of 10 Pageid#: 3




an indemnity agreement, and to compel the specific performance of the contractual obligations of

the defendants to, among other things and upon demand, (a) indemnify and save Selective harmless

by (i) immediately paying any and all claims, demands, loss and damages of every nature and kind,

as well as all legal and other costs, counsel fees and expenses, and (ii) depositing with Selective

collateral security in an amount equal in value to any reserve set by Selective, to protect it from loss

whether or not it has made any payment, and (b) procure the full and complete discharge of

Selective, all in relation to the attorney settlement agent bond it issued, as surety, at the request of

the defendants.

        7.        On or about June 29, 2018, Dygert, as principal and corporate indemnitor, and

Wright, in his individual capacity as personal indemnitor (sometimes collectively referred to as

the (“Indemnitors”), executed a written Application for Settlement Agent Surety Bond

(“Application”), a true and accurate copy of which is attached as Exhibit A and is incorporated by

reference as if specifically set forth in this Complaint.

        8.        By executing the Application, Dygert and Wright agreed to the express indemnity

provisions outlined therein (“Indemnity Agreement”).

        9.        The Indemnity Agreement states on page 2:

                  Indemnitors…bind themselves, their heirs, executors, administrators,
                  successors and assigns, to indemnify and save [Selective] harmless,
                  and on demand to pay it any and all claims, demands, loss and
                  damages of every nature and kind, as well as all legal and other costs,
                  counsel fees and expenses which [Selective] shall at any time sustain,
                  directly or indirectly, by reason or inconsequence of such
                  suretyship…whether before or after legal proceedings by or against
                  [Selective], and whether with or without notice thereof to the
                  Indemnitors.

Indemnity Agreement, p. 2 (Exhibit A).

        10.       Additionally, the Indemnity Agreement states:




                                                3
  Case 3:20-cv-00028-GEC Document 1 Filed 06/11/20 Page 4 of 10 Pageid#: 4




                Payment by the Indemnitors to the Surety should be made as soon as
                liability exists or is asserted, regardless of whether the Surety shall
                have made payment therefor, and shall be equal to the amount of the
                reserve set by the Surety in connection with the claim. Failure to make
                the payment requested by the Surety shall be breach of this agreement.

Indemnity Agreement, p. 2 (Exhibit A).

        11.     In reliance upon the terms and conditions of the Application and Indemnity

Agreement and the promises of the Indemnitors to indemnify and save it harmless from any and all

losses, Selective considered and approved the request of Dygert for the issuance of the settlement

agent bond, and issued Bond No. B1203438, in the amount of $200,000.00, naming Dygert as

principal and co-obligor, and the Commonwealth of Virginia as obligee (“Bond”). A copy of the

Bond is attached as Exhibit B and is incorporated by reference as if specifically set forth in this

Complaint.

        12.     The Bond was issued pursuant to Va. Code § 55-525.20 (since recodified at Va.

Code § 55.1-1004). Selective’s liability under the Bond is conditioned on Dygert’s “full compliance

with the provisions of the laws of the Commonwealth of Virginia and rules, regulations, and orders

prescribed by the Virginia State Bar pertaining to Settlement Agents[.]” Bond, p.1 (Exhibit B).

        13.     The laws of Virginia require a real estate settlement agent to safeguard and hold

proceeds from the sale of real property in trust pending the instructions of the rightful owner of such

proceeds.

        14.     On or about May 13, 2020, Selective received a letter from Frederick B. Miles

asserting a claim against the Bond in the amount of $72,656.54. A copy of Mr. Miles’ letter is

attached as Exhibit C. In his claim letter, Mr. Miles alleges that Dygert held in its trust account

proceeds from the sale of real property owned by Mr. Miles and his daughter, but a Dygert

employee embezzled and/or converted the funds for her own use and benefit.




                                               4
  Case 3:20-cv-00028-GEC Document 1 Filed 06/11/20 Page 5 of 10 Pageid#: 5




       15.     Additionally, via its investigation of Mr. Miles’ claim, Selective has received

information that funds in excess of the penal sum of the Bond were embezzled and/or converted by

the same employee from Dygert’s trust account. Accordingly, a loss in the full amount of the Bond

is expected.

       16.     As a result of the developments set forth above and based upon the information

then available to it, Selective set its reserves and, in accordance with the terms and conditions of

the Indemnity Agreement on May 20, 2020 asserted its demand that the Indemnitors (i) provide

collateral security in the amount of $200,000.00 to cover anticipated principal losses under the

Bond in accordance with the terms of the Indemnity Agreement. A true and accurate copy of

Selective’s May 20, 2020 letter to the Indemnitors is attached as Exhibit D and is incorporated

by reference as if fully set forth in this Complaint.

       17.     The Indemnitors have wholly failed and/or refused to provide the requested

collateral as required by the Indemnity Agreement and, therefore, are in breach of their

obligations under the Indemnity Agreement.

                                             COUNT I
                                      SPECIFIC PERFORMANCE

       18.     Selective restates and incorporates the allegations as set forth in ¶¶ 1 through 17

above as if specifically set forth in this paragraph.

       19.     Selective, in reliance upon the execution of the Indemnity Agreement by the

Indemnitors, issued the Bond, faces exposure under the Bond, and has and will continue to incur

losses and attorneys’ fees, costs and expenses by virtue of the issuance of the Bond.

       20.     The Indemnitors, jointly and severally, agreed, among other things, (a) to

indemnify and save Selective harmless from any and all losses incurred, and to reimburse

Selective for its losses, and (b) provide collateral security equal in value to such reserve Selective



                                               5
  Case 3:20-cv-00028-GEC Document 1 Filed 06/11/20 Page 6 of 10 Pageid#: 6




establishes to cover any losses.

       21.     Notwithstanding Selective’s demands, the Indemnitors have failed to fulfill and

honor their obligations under the Indemnity Agreement.

       22.     The Indemnitors’ actions and failures to act constitute a default under the

Indemnity Agreement and breaches of contract, which breaches are material in nature and are

subjecting Selective to significant exposure and other losses.

       23.     As a result of their failure to perform, for which there is no adequate remedy at

law, Selective is entitled to the entry of an order compelling the Indemnitors to immediately and

specifically perform their obligations under the express terms and conditions of the Indemnity

Agreement by (a) depositing collateral security in the amount of $200,000.00 to discharge any

claim made against Selective, and (b) completely discharging the liabilities for which Selective is

responsible under the Bond.

       WHEREFORE, Selective requests the entry of an order compelling Dygert Wright Hobbs

& Hernandez, PLC f/k/a Dygert Wright Hobbs & Heilberg, PLC, and Joseph W. Wright, III,

jointly and severally, to immediately and specifically perform their obligations under the

Indemnity Agreement.

                                           COUNT II
                               QUIA TIMET AND INJUNCTIVE RELIEF

       24.     Selective restates and incorporates the allegations as set forth in ¶¶ 1 through 23

above as if specifically set forth in this paragraph.

       25.     As of the filing of this Complaint, Selective faces potential exposure under the

Bond and has not received collateral in accordance with the terms and conditions of the

Indemnity Agreement.

       26.     Selective justifiably fears it will sustain significant losses and irreparable harm as



                                               6
  Case 3:20-cv-00028-GEC Document 1 Filed 06/11/20 Page 7 of 10 Pageid#: 7




a result of its issuance of the Bond. Selective anticipates that it may sustain a loss in the full

amount of the $200,000.00 penal sum of the Bond, and incur expenses in excess of such amount.

       27.     In accordance with the terms and conditions of the Indemnity Agreement, and the

equitable doctrines of exoneration and quia timet, Selective is entitled to have the Indemnitors,

jointly and severally, place it immediately in funds sufficient to cover the losses it has sustained

and the losses it anticipates by virtue of its issuance of the Bond.

       28.     Unless the assets of all of the Indemnitors are marshaled, accounted for and

preserved, and their indemnity obligations to Selective are collateralized and Selective is placed

in funds or otherwise secured, Selective’s obligations under the Bond, and its right of

indemnification under the Indemnity Agreement and the law will not be adequately secured.

       29.     Selective is entitled to be placed in funds in the amount of $200,000.00 and to be

fully collateralized by the Indemnitors immediately and prior to making any payments in

discharge of its bond obligations.

       30.     Selective is without a plain, speedy or adequate remedy at law which will serve to

immediately indemnify and save it harmless for its losses and probable liabilities and will be

irreparably and permanently injured unless this Court grants immediate injunctive and equitable

relief. Further, unless injunctive and quia timet relief are granted immediately, Selective is

fearful that the Indemnitors may destroy, secrete, conceal and deny Selective access to their

books, records, accounts and other information and/or sell, transfer, dispose of, lien, secure or

otherwise divert, encumber or liquidate their assets without Selective’s permission, all to

Selective’s irreparable harm.

       31.     Selective has been forced to retain legal counsel and incur other expenses and

costs in pursuit of its rightful interests in this matter and is entitled to be indemnified and saved




                                               7
  Case 3:20-cv-00028-GEC Document 1 Filed 06/11/20 Page 8 of 10 Pageid#: 8




harmless in accordance with the terms and conditions of the Indemnity Agreement and the law.

       WHEREFORE, Selective Insurance Company of America requests the entry of an order

(1) awarding judgment in its favor, and (2) granting mandatory and prohibitory injunctive relief

against Dygert Wright Hobbs & Hernandez, PLC f/k/a Dygert Wright Hobbs & Heilberg, PLC,

and Joseph W. Wright, III, jointly and severally, as follows:

               A.     Directing Dygert Wright Hobbs & Hernandez, PLC f/k/a Dygert Wright

       Hobbs & Heilberg, PLC, and Joseph W. Wright, III, and their executors, administrators,

       distributees, successors and assigns, or anyone acting in concert with them or on their

       behalf to:

                       1.     Immediately place Selective in funds in at least the amount of
               $200,000.00 by money, property, liens or other security interests in property, as
               determined by Selective, to collateralize and serve as ample security for its
               obligations under the Bond, and rights of indemnification and to be saved
               harmless under the Indemnity Agreement;

                      2.      Render to Selective an immediate, full and complete accounting of
               any and all assets owned by them or in which they have had any interest since
               June 29, 2018, and the disposition of the same;

                       3.     Indemnify and save Selective harmless for any and all liabilities,
               losses and expenses, including consultants’ and attorneys’ fees, which have been
               and/or may be incurred by Selective as a result of Selective having executed the
               Bond for Dygert;

               B.     Permanently enjoining and restraining Dygert Wright Hobbs &

       Hernandez, PLC f/k/a Dygert Wright Hobbs & Heilberg, PLC, and Joseph W. Wright,

       III, and their officers, directors, employees, executors, administrators, distributees,

       successors and assigns, or anyone acting in concert with them or on their behalf, from:

                       1.      Selling, transferring or otherwise disposing of or encumbering
               their assets and property in any manner, form or shape whatsoever;

                     2.     Allowing their assets and property to be liened or otherwise
               encumbered, unless and until Selective shall be placed in funds or otherwise



                                             8
  Case 3:20-cv-00028-GEC Document 1 Filed 06/11/20 Page 9 of 10 Pageid#: 9




               secured as required by the Indemnity Agreement;

               C.      Granting a lien upon all of the corporate and personal assets and property

       of Dygert Wright Hobbs & Hernandez, PLC f/k/a Dygert Wright Hobbs & Heilberg,

       PLC, and Joseph W. Wright, III, and their executors, administrators, distributees,

       successors and assigns, or anyone acting in concert with them or on their behalf,

       including all real and personal property, which they may own or in which they have an

       interest, either individually or jointly, for the purpose of securing Selective against any

       and all losses that it may sustain or incur by virtue of having executed the Bond for

       Dygert, and to remain in effect unless and until Selective shall be placed in funds or

       otherwise secured as required by the Indemnity Agreement; and

               D.      Awarding such further relief as the Court deems just.

                                           COUNT III
                                      BREACH OF CONTRACT

       32.     Selective restates and incorporates the allegations as set forth in ¶¶ 1 through 31

above as if specifically set forth in this paragraph.

       33.     Under the terms and conditions of the Indemnity Agreement, the Indemnitors,

jointly and severally, are obligated to comply with all of the terms and conditions of the

Indemnity Agreement, and to indemnify and save Selective harmless from and against any and

all liabilities, losses, damages, costs, charges, expenses, and consultants’ and attorneys’ fees

incurred as a result of the issuance of any bond on behalf of Dygert.

       34.     Under the terms and conditions of the Indemnity Agreement, the Indemnitors,

jointly and severally, agreed to provide Selective collateral security equal to the amount

Selective set as reserve in connection with the claim and agreed that failure to provide such

collateral is a breach of the Indemnity Agreement.



                                               9
 Case 3:20-cv-00028-GEC Document 1 Filed 06/11/20 Page 10 of 10 Pageid#: 10




       35.     As a result of Selective’s issuance of the Bond at the request of the Indemnitors,

Selective (a) has received a claim on the Bond, (b) anticipates additional losses under the Bond,

and (c) has incurred and expects to incur additional attorneys’ fees, costs, and expenses.

       36.     The Indemnitors’ failure and/or refusal to indemnify and save Selective harmless

and provide it collateral security under the terms and conditions of the Indemnity Agreement

constitutes a default and material breaches of contract, the direct and natural result of which has

caused Selective to sustain significant damages.

       WHEREFORE, Selective seeks judgment against Dygert Wright Hobbs & Hernandez,

PLC f/k/a Dygert Wright Hobbs & Heilberg, PLC, and Joseph W. Wright, III, jointly and

severally, in the principal amount of $200,000.00 or those sums which the evidence may

otherwise establish, plus all interest at the pre-judgment rate on each payment, costs, expenses,

and consultants’ and attorneys' fees, as well as post-judgment interest on the entire sum until

paid, all as provided by the terms and conditions of the Indemnity Agreement.

                                                      Respectfully submitted,

                                                      SELECTIVE INSURANCE COMPANY OF
                                                      AMERICA

                                                 By Counsel
___/s/ Justin A. Thatch________________________
Richard T. Pledger (VSB No. 28192)
Thomas J. Moran (VSB No. 71296)
Justin A. Thatch (VSB No. 92708)
WRIGHT CONSTABLE & SKEEN LLP
301 Concourse Boulevard
West Shore III, Suite 120
Glen Allen, VA 23059
Telephone:     (804) 362-8293
Facsimile:     (804) 441-9250
e-mail:        rpledger@wcslaw.com
               tmoran@wcslaw.com
               jthatch@wcslaw.com
Counsel for Selective Insurance Company of America



                                             10
